IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN ])ISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

MICHAEL JOHNSON, : Case No. l:l?-cv-?SS
Petitioner,

- vs - : District Judge Timothy S. Black
Magistrate Judge Michael R. Merz

WARDEN, Chillicothe Correctional
Institution,

Respondent.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magis`trate Judge
Michael R. Merz (ECF No. 19), to Whom this case Was referred pursuant to 28 U.S.C. § 636(b), and
noting that no objections have been filed thereto and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, and for good cause Shown upon the Court’s de novo review,
hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice
Petitioner is DENIED a certificate of appealability and the Court hereby certifies to the United
States Court of Appeals that an appeal Would be objectively frivolous and therefore should not be

permitted to proceed in forma pauperis

MarchlL, 2019. {nw_}%/“S m

§im thy S. Black
Unite s District Judge

